Paterson, J., concurring.
If the question were an open one, I should say that an information could not be sustained unless it charged the offense charged in the complaint, and for which he was examined and committed by the magistrate. Such, appears to me, is the view of the supreme court of the United States in Hurtado v. California, 110 U. S. 516. Our own cases, however, hold that the district attorney may prosecute for any offense shown by the depositions taken on the preliminary examination. I therefore concur.